                Case 3:18-cv-05727-TSZ Document 41 Filed 10/06/20 Page 1 of 1




 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5
       ALICIA SWEARINGEN and DAVID
       SWEARINGEN, individually and on
 6
       behalf of their minor child, L.S.,
 7                            Plaintiffs,
                                                        C18-5727 TSZ
 8         v.
                                                        MINUTE ORDER
 9     NORTH THURSTON SCHOOL
       DISTRICT,
10
                              Defendant.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)     The parties are DIRECTED to meet and confer and to file, within fourteen
   (14) days of the date of this Minute Order, a Joint Status Report addressing: (i) when the
14
   parties will be prepared for trial in this matter; and (ii) whether the parties consent to
   conduct the trial, or at least jury selection, remotely via the ZoomGov.com platform. For
15
   more information about virtual proceedings, please see the Order dated September 16,
   2020, in Dallo v. Holland America Line N.V., LLC, W.D. Wash. Case No. C19-865 TSZ
16
   (docket no. 53), and visit https://www.wawd.uscourts.gov/attorneys/remotehearings.
17          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 6th day of October, 2020.
19

20                                                     William M. McCool
                                                       Clerk
21
                                                       s/Karen Dews
22                                                     Deputy Clerk

23

     MINUTE ORDER - 1
